DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/20/2021, with respect to the rejections of claims 1-14 and 16-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Elfstrom U.S. Publication 2013/0098816 A1. The applicant has amended independent claims 1 and 16 to contain the limitation “movable without assistance of a mechanical force or vehicle”.  The examiner notes this does not rule out the use of multiple humans or pack animals or gravity driven methods.  This amendment requires further search and consideration. Since the claims have been amended, this action is final necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The Examiner notes: A mechanical force can be defined as a force that features some direct contact between two objects (one applying the force and another which is in a state of rest or in a state of motion) and results in the production of a change in the state of the object (state of rest or state of motion).
The instant specification discloses on page 7, lines 17-23, the device may be moved by human force such as pushing or mechanical force. However, giving the broadest reasonable interpretation the term “push” qualifies as mechanical force. The force would be exerted on the device due to the mechanics of the person doing the pushing. Although there is support for human force, there is not support for the negative limitation of “movable without assistance of an external mechanical/mechanical force or vehicle”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 11-14, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Elfstrom U.S. Publication 2013/0098816 A1.
With respect to claims 1, 4, 5, 11, 13, and 14, the Elfstrom reference discloses in the claims and paragraphs such as 0012 a mobile treatment water purification station having several treatment modules including chlorination means, filters and a UV treatment system disclosed in paragraphs 0016-0017. The system includes pumps disclosed in paragraph 0014 and connected hoses for the flow system. Electricity to power the pump and operations like ultraviolet disinfection units are supplied by solar array 3, wind generator 4, or both or batteries, with space provided within enclosure (mobile framework) 5 for storage and shipping of dismantled array 3 and generator 4. Generator 6 is sectional or telescopic and is collapsible or retractable for storage and shipping. Optional power sources include batteries in paragraph 0169. Paragraph [0172] discloses water purification assembly 9, which includes filtration units, plumbing, valves, manifolds, operational controls, water storage tanks and all necessary hoses, connections and conduits, is assembled within enclosure 5. Paragraphs such as 201, 205, and 207 disclose valves capable of being opened and closed to effect the fluid pathway for onsite treatment decisions. Paragraph 0177 discloses prefilters 14’ and 18 on pump 14 and intake 62. The system includes at least carbon filters 54 and 55. The intake pump may be variable speed (0177) making it capable of a flow rate of 5 to 10 gallons per minute.  The device is capable of treating drinking water (0194).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. There is no positive recitation of water, only an intended use. 
With respect to claim 12, the rejection of claim 1 discloses the mobile water treatment system of claim 1 and therefore the contaminants are capable of comprising volatile organics, non- volatile organics, particulates, pathogens, viruses, parasites, metals, or mixtures of the same. Since the device is capable of handling water and these are known to be contained in water.

Claims 2, 3, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elfstrom (as applied above to claim 1 for claims 2-3) further in view of Roemer DE 20 2016 005 212 U1. 
With respect to claims 2-3, the Elfstrom reference does not disclose the generation of chlorine gas by electrolysis using chloride. 
The Roemer reference further disclose the use of brine from brine tank 2, known to be a chloride salt, more specifically sodium chloride, and thus capable of generating chlorine by electrolysis. The English abstract and translation a mobile water treatment system for treating contaminants in water comprising: one treatment module 3 mounted on the mobile framework; (c) a piping system (see figures such as 3) in fluid communication with the one or more treatment modules, said piping system comprising one or more pumps configured to convey water to and from the one or more treatment modules; and (d) at least one power source shown in figure 1 as a solar cell, to provide power to the one or more pumps 4 and one or more treatment modules 3, wherein the one or more treatment modules comprise(s) a chlorination treatment module 3.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Elfstrom reference and generate chlorine gas by electrolysis as disclosed by the Roemer reference to replace of the chlorine device/method disclosed by Elfstrom, since it would provide the expected result of providing the desired chlorine to be used for treatment.   
With respect to claims 16-19, the Elfstrom reference discloses in the claims and paragraphs such as 0012 a mobile treatment water purification station having several treatment modules including chlorination means, filters and a UV treatment system disclosed in paragraphs 0016-0017. The system includes pumps disclosed in paragraph 0014 and connected hoses for the flow system. Electricity to power the pump and operations like ultraviolet disinfection units are supplied by solar array 3, wind generator 4, or both or batteries, with space provided within enclosure (mobile framework) 5 for storage and shipping of dismantled array 3 and generator 4. Generator 6 is sectional or telescopic and is collapsible or retractable for storage and shipping. Optional power sources include batteries in paragraph 0169. Paragraph [0172] discloses water purification assembly 9, which includes filtration units, plumbing, valves, manifolds, operational controls, water storage tanks and all necessary hoses, connections and conduits, is assembled within enclosure 5. Paragraphs such as 201, 205, and 207 disclose valves capable of being opened and closed to effect the fluid pathway for onsite treatment decisions. Paragraph 0177 discloses prefilters 14’ and 18 on pump 14 and intake 62. The system includes at least carbon filters 54 and 55. The intake pump may be variable speed (0177) making it capable of a flow rate of 5 to 10 gallons per minute.  The device is capable of treating drinking water (0194).
The Elfstrom reference does not disclose the generation of chlorine gas by electrolysis using chloride. 
The Roemer reference further disclose the use of brine from brine tank 2, known to be a chloride salt, more specifically sodium chloride, and thus capable of generating chlorine by electrolysis. The English abstract and translation a mobile water treatment system for treating contaminants in water comprising: one treatment module 3 mounted on the mobile framework; (c) a piping system (see figures such as 3) in fluid communication with the one or more treatment modules, said piping system comprising one or more pumps configured to convey water to and from the one or more treatment modules; and (d) at least one power source shown in figure 1 as a solar cell, to provide power to the one or more pumps 4 and one or more treatment modules 3, wherein the one or more treatment modules comprise(s) a chlorination treatment module 3.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Elfstrom reference and generate chlorine gas by electrolysis as disclosed by the Roemer reference to replace of the chlorine device/method disclosed by Elfstrom, since it would provide the expected result of providing the desired chlorine to be used for treatment.   

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Elfstrom as applied to claim 1 above further in view of Smith U.S. Publication 2015/0299000 A1.
With respect to claims 6-7, the Smith reference discloses the limitation not disclosed by the Elfstrom reference.  The reference does not disclose the use of a disinfecting composite material and the composite material comprising a silver coated composite material.
The Smith reference discloses organic silver (metallic) doped carbon coated (composite material) electrode to provide capacitive deionization and ultrafiltration. The capacitive deionization is accomplished by activated carbon electrodes. Activated carbon has bactericidal, antibacterial, antiviral, and virucidal properties (germicidal) disclosed in paragraphs 0032 and 0042.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Elfstrom reference and use the additional silver/carbon composite treatment, in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since it would yield the added benefit of providing bactericidal, antibacterial, antiviral, and virucidal treatment to the medium to be treated as evidenced by Smith.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elfstrom as applied to claim 1 above further in view of Luo CN 105771977.
With respect to claims 6-9, the Elfstrom reference does not disclose the use of a disinfecting composite material and the composite material comprising a silver coated composite material. one or more aggregates of titanium oxide on the support substrate, the titanium oxide aggregates comprising chloride atoms.
 The Luo CN 105771977 A reference discloses in the claims, example 3, and English abstract and translation, the use of a nano aggregates of carbon, Titanium dioxide, chloride composite coated with silver used to provide degradation of contaminants in water capable of providing germicidal treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Elfstrom reference and use a carbon, Titanium dioxide, chloride composite coated with silver treatment, in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since it would yield the added benefit of providing degradation of contaminants as evidenced by Luo.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elfstrom reference in view of Luo as applied above to claim 8, further in view of Timmons U.S Publication 2018/0222783 A1.
With respect to claim 10, the Elfstrom in view of Luo references do not disclose the support structure being silica or alumina.
 The Timmons reference discloses in paragraphs such as the abstract and 0096, 0090-0095 that silver on silica gel or alumina supports are known to provide germicidal treatment to water.
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the clamed invention to modify the Elfstrom in view of Luo references and add the silver on silica gel or alumina supports, since the Timmons reference discloses it would yield the added benefit of providing germicidal treatment to the water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774